DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2020/0351777 A1), hereinafter “Kim”, whose priority is supported by application KR-10-2019-0051866 (5/2/2019), in view of “PDCCH-based power saving signal/channel”, source Samsung, R1-1906980, hereinafter “Samsung”.
Claims 1 and 18:
Regarding claim 1, Kim teaches, ‘a method of wireless communication performed by a user equipment (UE)’ (Kim: [0010], lines 1-3, “an operating method of a user equipment (UE) to save power of the UE in a wireless communication system is provided”), comprising:
‘receiving a wakeup signal (WUS) monitoring configuration’ (Kim: [0010], lines 3-5, “The operating method includes receiving wake up signal (WUS) configuration information from a base station (BS)”; see also Fig.20, step 2010 and 2020 disclosing receiving of configuration information for monitoring PDCCH).
Regarding claim element, ‘one or more first WUS monitoring parameters associated with short discontinuous reception (DRX) cycle operation of the UE, and
one or more second WUS monitoring parameters associated with long DRX cycle operation of the UE’, though Kim teaches about long DRX and short DRX and that configuration information includes WUS offset and a WUS cycle ([0016], “The WUS configuration information may include a WUS offset and a WUS cycle”), and disclosure of “drx-LongCycle (625)” and “drx-ShortCycle, associated with long DRX cycle and short DRX respectively in Fig. 7, it does it expressly teach about separate configuration information for long DRX and short DRX.  
 “Option 2 would be optimized solution than option 1. WUS can control not only long DRX but also short DRX. For this purpose, a WUS can be shared between long DRX and short DRX or separate WUS can be considered for each DRX mode” and option 2 is defined as “Option 2) WUS is associated with both long DRX cycle and short DRX cycle” (Samsung: Pg.5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Samsung with that of Kim to separate configurations for short DRX and long DRX and monitoring for them separately.
Kim teaches, ‘monitoring for a WUS based at least in part on the WUS monitoring configuration’ ([0010], lines 5-7, “monitoring a physical downlink control channel (PDCCH) based on the WUS configuration information,”; See Fig. 20, step 2020).
Regarding claim 18, it is for a user equipment implementing method of claim 1. Claim is a change in category with respect to claim 1.  Claim elements have been discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Claims 2 and 19:
Regarding claim 2, combination of Kim and Samsung teaches the method of claim 1 (discussed above), ‘wherein at least a subset of the one or more first WUS monitoring parameters and at least a subset of the one or more second WUS monitoring parameters are different WUS monitoring parameters’ (Kim: [0284], lines 7-9, “The long-WUS and the short-WUS may be configured to have different WUS offset and WUS cycles”).
Regarding claim 19, it is for a user equipment implementing method of claim 2. Claim is a change in category with respect to claim 2.  Claim elements have been discussed above in claim 2.
Claim is rejected based on rejection of claim 1.

Claims 3 and 20:
Regarding claim 3, combination of Kim and Samsung teaches the method of claim 2 (discussed above). 
Regarding claim element, ‘wherein the at least the subset of the one or more first WUS monitoring parameters and the at least the subset of the one or more second WUS monitoring parameters include at least one of:
different WUS bandwidth parts,
different WUS control resource sets,
different WUS search space sets,
different WUS downlink control information configurations, or
‘different offset durations between a WUS occasion and a DRX on duration’, Kim in [0088] teaches the configuration parameters which include search space, control resource set, and different BWP, among other parameters. When combined with the disclosure by Samsung, as discussed above in claim 1, the configuration parameters are for both short DRX and long DRX.
Regarding claim 20, it is for a user equipment implementing method of claim 3. Claim is a change in category with respect to claim 3.  Claim elements have been discussed above in claim 3.
Claim is rejected based on rejection of claim 3.

Claims 4 and 21:
Regarding claim 4, combination of Kim and Samsung teaches the method of claim 1 (discussed above), ‘wherein the one or more first WUS monitoring parameters indicate that the UE is to monitor for a UE-specific WUS’ (Samsung: § 1, “The PDCCH-based power saving signal/channel is UE-specifically configured”; WUS is power saving related signal);  and
‘wherein the one or more second WUS monitoring parameters indicate that the UE is to monitor for a group-specific WUS’ (§ 2.3, “it is more desirable to have the group-common structure like DCI format 2_2/2_3 in Rel-15 rather than UE-specific one”; Proposal 20, “The DCI format for PoSS is group-common which means that it triggers more than one UE’s adaptation”).
Regarding claim 21, it is for a user equipment implementing method of claim 4. Claim is a change in category with respect to claim 4.  Claim elements have been discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 5 and 22:
Regarding claim 5, combination of Kim and Samsung teaches the method of claim 1 (discussed above).
Regarding claim element, ‘wherein the one or more first WUS monitoring parameters identify a first WUS bandwidth part (BWP); wherein the one or more second WUS monitoring parameters identify a second WUS BWP’, Kim teaches, ([0221], lines 2-7, “the BS may configure one or multiple BWPs for the UE. At least one of the configured one or more BWPs may be activated. For example, the BS may transmit in the activated BWP a WUS that indicates whether to wake up to monitor a PDCCH in a CORESET of an inactivated BWP”). 
Though Kim teaches about configuration of multiple BWPs and sending WUS in the activated BWP, it does not expressly teach use of two BWPs for WUS signaling.
Samsung in Fig. 4 discloses two BWPs and that “Option 2) WUS is monitored in any BWP(s)” (Pg. 6). A person of ordinary skill would be motivated to use the two BWP for WUS as disclosed in Fig. 4 of Samsung and use them for monitoring of configuration parameters for short DRX and long DRX.
Though neither Kim or Samsung expressly teaches, ‘wherein the first WUS BWP includes at least one of fewer time-domain resources or frequency-domain resources relative to the second WUS BWP’, it (Samsung: “Proposal 10: WUS is configured in any BWP(s) including at least default BWP”).
Regarding claim 22, it is for a user equipment implementing method of claim 5. Claim is a change in category with respect to claim 5.  Claim elements have been discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6 and 23:
Regarding claim 6, combination of Kim and Samsung teaches the method of claim 1 (discussed above), ‘wherein the one or more first WUS monitoring parameters indicate that the UE is to refrain from monitoring for the WUS during short DRX cycle operation of the UE, or wherein the one or more second WUS monitoring parameters indicate that the UE is to refrain from monitoring for the WUS during long DRX cycle operation of the UE’ (Kim: [0230], lines 3-8, “when a result of detecting DCI corresponding to the WUS by monitoring the PDCCH does not indicate that the UE is to wake up on the DRX occasion related to the WUS, that the UE is not to wake up on the DRX occasion related to the WUS, that the UE is not to monitor the PDCCH on the DRX occasion related to the WUS”).
Regarding claim 23, it is for a user equipment implementing method of claim 6. Claim is a change in category with respect to claim 6.  Claim elements have been discussed above in claim 6.
Claim is rejected based on rejection of claim 6.

Regarding claim 7, combination of Kim and Samsung teaches the method of claim 1 (discussed above), ‘wherein the WUS monitoring configuration indicates that the UE is to monitor for the WUS if a DRX associated with the WUS satisfies a duration threshold’ (Kim: [0224], lines 11-16, “when the WUS occasion is located in the Active Time 605, the BS needs to determine whether to transmit the WUS because the UE is already awake and in the Active state. Furthermore, the UE needs to determine whether to monitor a PDCCH to detect the DCI corresponding to the WUS”).

Regarding claim 8, combination of Kim and Samsung teaches the method of claim 1 (discussed above). Regarding claim element, ‘wherein the WUS monitoring configuration is included in at least one of:
a radio resource control communication,
a medium access control control element communication,
a downlink control information communication,
a system information block,
other system information, or
remaining minimum system information’ Kim teaches in [0321], lines 5-8, “the BS 1901 may provide the WUS configuration information for the UE 1902 by higher layer signaling (e.g., RRC signaling, in an MIB, or in an SIB)”; [0165], lines 8-10, “The DRX operation may be controlled by a media access control (MAC) layer apparatus based on various parameters and timers”).

Regarding claim 9, combination of Kim and Samsung teaches the method of claim 1 (discussed above).
Kim does not expressly teach but Samsung teaches, ‘determining that a long DRX cycle of the UE and a short DRX cycle of the UE at least partially overlap in the time domain’ (Samsung: Pg. 4, “When the dynamic Active Time of a DRX cycle overlaps with a next WUS monitoring occasion as illustrated in Figure 1, a UE should not expect a transmission of the WUS”; see Fig. 1); and
(Samsung: “UE can skip WUS monitoring and wake up for the Active Time of associated subsequent DRX cycle(s) by default, when the monitoring occasion of a WUS is overlapped by the dynamic Active Time of previous DRX cycle”; the teaching implies that subsequent DRX cycle has less priority).

	Claims 10 and 24:
Regarding claim 10, Kim teaches ‘a method of wireless communication performed by a base station (BS) (see Fig. 21), comprising:
‘transmitting, to a user equipment (UE), a wakeup signal (WUS) monitoring configuration’ (Kim: Fig. 21, step 2110, “TRANSMIT WUS CONFIGURATION INFORMATION TO UE”) that identifies: 
Claim elements, ‘one or more first WUS monitoring parameters associated with short discontinuous reception (DRX) cycle operation of the UE, and
one or more second WUS monitoring parameters associated with long DRX cycle operation of the UE; and
transmitting, to the UE, a WUS based at least in part on the WUS monitoring configuration’ have been discussed above in claim 1. Base station is performing functions complimentary to the user equipment method of claim 1.
Claim is rejected based on combination of Kim and Samsung as discussed above in claim 1.
Claim 24 is for a BS implementing method of claim 10. Kim teaches memory and processor for the BS of claim 24 ([0360], Referring to FIG. 23, a BS may include a transceiver 2310, a memory 2320, and a processor 2330”). Claim is change in category with respect to claim 10. Claim elements have been discussed above in claim 10.
Claim is rejected based on rejection of claim 10.

Claims 11 and 25:
Regarding claim 11, combination of Kim and Samsung teaches the method of claim 10 (discussed above). Claim element, ‘wherein at least a subset of the one or more first WUS monitoring parameters and at least a subset of the one or more second WUS monitoring parameters are different WUS monitoring parameters’, has been discussed above in claim 2.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 2. 
Claim 25 is for a BS implementing method of claim 11. Claim is change in category with respect to claim 11. Claim elements have been discussed above in claim 11.
Claim is rejected based on rejection of claim 11.

Claims 12 and 26:
Regarding claim 12, combination of Kim and Samsung teaches the method of claim 11 (discussed above).  
Claim elements, ‘wherein the at least the subset of the one or more first WUS monitoring parameters and the at least the subset of the one or more second WUS monitoring parameters include at least one of:
different WUS bandwidth parts,
different WUS control resource sets,
different WUS search space sets,
different WUS downlink control information configurations, or
different offset durations between a WUS occasion and a DRX on duration’, have been discussed above in claim 3. 

Claim 26 is for a BS implementing method of claim 12. Claim is change in category with respect to claim 12. Claim elements have been discussed above in claim 12.
Claim is rejected based on rejection of claim 12.

Claims 13 and 27:
Regarding claim 13, combination of Kim and Samsung teaches the method of claim 10 (discussed above).  
Claim element, ‘wherein the one or more first WUS monitoring parameters indicate that the UE is to monitor for a DE-specific WUS; and
wherein the one or more second WUS monitoring parameters indicate that the UE is to monitor for a group-specific WUS’ has been discussed above in claim 4.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 4. 

Claim 27 is for a BS implementing method of claim 13. Claim is change in category with respect to claim 13. Claim elements have been discussed above in claim 13.
Claim is rejected based on rejection of claim 13.

Claims 14 and 28:
Regarding claim 14, combination of Kim and Samsung teaches the method of claim 10 (discussed above). 
‘wherein the one or more first WUS monitoring parameters identify a first WUS bandwidth part (BWP);
wherein the one or more second WUS monitoring parameters identify a second WUSBWP; and
wherein the first WUS BWP includes at least one of fewer time-domain resources or frequency-domain resources relative to the second WUS BWP’ have been discussed above in claim 5.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 5. 

Claim 28 is for a BS implementing method of claim 14. Claim is change in category with respect to claim 14. Claim elements have been discussed above in claim 14.
Claim is rejected based on rejection of claim 14.

Claims 15 and 29:
Regarding claim 15, combination of Kim and Samsung teaches the method of claim 10 (discussed above).  
Claim elements, ‘wherein the one or more first WUS monitoring parameters indicate that the UE is to refrain from monitoring for the WUS during short DRX cycle operation of the UE, or
wherein the one or more second WUS monitoring parameters indicate that the UE is to refrain from monitoring for the WUS during long DRX cycle operation of the UE’ have been discussed above in claim 6.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 6. 

Claim 29 is for a BS implementing method of claim 15. Claim is change in category with respect to claim 15. Claim elements have been discussed above in claim 15.
Claim is rejected based on rejection of claim 15.

Claims 16 and 30:
Regarding claim 16, combination of Kim and Samsung teaches the method of claim 10 (discussed above). 
Claim elements, ‘wherein the WUS monitoring configuration indicates that the UE is to monitor for the WUS if a DRX associated with the WUS satisfies a duration threshold’ have been discussed above in claim 7.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 7. 
Claim 30 is for a BS implementing method of claim 16. Claim is change in category with respect to claim 16. Claim elements have been discussed above in claim 16.
Claim is rejected based on rejection of claim 16.

Regarding claim 17, combination of Kim and Samsung teaches the method of claim 10 (discussed above). 
 Claim elements, ‘wherein the WUS monitoring configuration is included in at least one of:
a radio resource control communication,
a medium access control control element communication,
a downlink control information communication,
a system information block,
other system information, or
remaining minimum system information’ have been discussed above in claim 8.
Claim is rejected based on combination of teaching of Kim and Samsung as discussed above in claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US 10,834,777 B2 teaches device and method of receiving discontinuous reception configuration parameters comprising a value for a discontinuous reception inactivity timer;
b) R1-1908605 teaches power saving signal/channel design and performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462